Case
 Case3:18-cv-07460-JD
      3:18-cv-07460-JD Document
                        Document151-1
                                 152 Filed
                                      Filed07/02/21
                                            07/02/21 Page
                                                      Page11ofof44




                EXHIBIT I
                          Case
                           Case3:18-cv-07460-JD
                                3:18-cv-07460-JD Document
                                                  Document151-1
                                                           152 Filed
                                                                Filed07/02/21
                                                                      07/02/21 Page
                                                                                Page22ofof44



                1    COOLEY LLP
                     MICHAEL G. RHODES (SBN 116127)
                2    (rhodesmg@cooley.com)
                     101 California Street, 5th Floor
                3    San Francisco, CA 94111-5800
                     Telephone: (415) 693-2000
                4    Facsimile: (415) 693-2222

                5    HEIDI L. KEEFE (SBN 178960)
                     (hkeefe@cooley.com)
                6    LAM K. NGUYEN (SBN 265285)
                     (lnguyen@cooley.com)
                7    3175 Hanover Street
                     Palo Alto, CA 94304-1130
                8    Telephone: (650) 843-5000
                     Facsimile: (650) 849-7400
                9
                     ADAM M. PIVOVAR (SBN 246507)
           10        (apivovar@cooley.com)
                     1299 Pennsylvania Ave., NW, Ste. 700
           11        Washington, DC 2004-2446
                     Telephone: (202) 842-7800
           12        Facsimile: (202) 842-7899

           13        DUSTIN M. KNIGHT (pro hac vice)
                     (dknight@cooley.com)
           14        11951 Freedom Drive, 16th Floor
                     Reston, VA 20190
           15        Telephone: (703) 456-8000
                     Facsimile: (703) 456-8100
           16
                     Attorneys for Defendant and
           17        Counter-claimant Tesla, Inc.

           18
                                                    UNITED STATES DISTRICT COURT
           19
                                                NORTHERN DISTRICT OF CALIFORNIA
           20
                                                       SAN FRANCISCO DIVISION
           21

           22
                     NIKOLA CORPORATION,                          Case No. 3:18-CV-07460-JD
           23
                                       Plaintiff and              DECLARATION OF ADAM PIVOVAR IN
           24                          Counter-defendant,         SUPPORT OF TESLA, INC.’S RESPONSIVE
                                                                  CLAIM CONSTRUCTION BRIEF
           25               v.

           26        TESLA, INC.,

           27                          Defendant and
                                       Counter-claimant.
           28
  COOLEY LLP                                                                         CASE NO. 3:18-CV-07460-JD
ATTO RNEY S AT LAW
                                                                                  A. PIVOVAR DECL. ISO TESLA’S
   PALO AL TO
                                                                         RESPONSIVE CLAIM CONSTRUCTION BRIEF
                          Case
                           Case3:18-cv-07460-JD
                                3:18-cv-07460-JD Document
                                                  Document151-1
                                                           152 Filed
                                                                Filed07/02/21
                                                                      07/02/21 Page
                                                                                Page33ofof44



                1           I, Adam M. Pivovar, declare as follows:

                2           1.      I am an attorney licensed to practice before this Court and am a partner with Cooley,

                3    LLP, counsel of record for Tesla, Inc. (“Tesla”). I have personal knowledge of the matters stated

                4    herein and am competent to testify thereto. I submit this declaration in support of Tesla’s Responsive

                5    Claim Construction Brief.

                6                                   IDENTIFICATION OF EXHIBITS

                7           2.      Attached hereto as Exhibit 1 is a true and exact copy of the Future Truck Committee

                8    Information Report: 2001-2, entitled “Innovation in Future Truck Cab Designs: an Exploration of New

                9    Possibilities,” developed by The Maintenance Council’s (TMC) Future Truck Committee Far

           10        Horizons Subcommittee and issued by the American Trucking Associations on March 2001.

           11               3.      Attached hereto as Exhibit 2 is a true and exact copy of excerpts from Collins English

           12        Dictionary (12th e. 2014, reprinted with changes 2016).

           13               4.      Attached hereto as Exhibit 3 is a true and exact copy of an excerpt from the ’084

           14        patent’s file history entitled “Response with Amendment to March 21, 2018 Office Action” and filed

           15        on May 21, 2018.

           16               5.      Attached hereto as Exhibit 4 is a true and exact copy of U.S. Patent Appl. Pub. No.

           17        2008/0191515 to Hollenbeck.

           18               6.      Attached hereto as Exhibit 5 is a true and exact copy of Patent Owner’s Preliminary

           19        Response (Paper 6), filed in IPR2019-01646.

           20               7.      Attached hereto as Exhibit 6 is a true and exact copy of excerpts from The Chambers

           21        Dictionary (13th ed. 2014).

           22               8.      Attached hereto as Exhibit 7 is a true and exact copy of excerpts from Merriam-

           23        Webster’s Dictionary and Thesaurus (2014).

           24               9.      Attached hereto as Exhibit 8 is a true and exact copy of 49 C.F.R. § 399.207

           25        promulgated by the Federal Motor Carrier Safety Administration (FMCSA).

           26               10.     Attached hereto as Exhibit 9 is a true and exact copy of the RP-404 B standard

           27        published by the Technology and Maintenance Council (TMC) of the American Trucking Association.

           28               11.     Attached hereto as Exhibit 10 is a true and exact copy of the J185 standard published
  COOLEY LLP                                                                                  CASE NO. 3:18-CV-07460-JD
ATTO RNEY S AT LAW
   PALO AL TO
                                                                  1.                       A. PIVOVAR DECL. ISO TESLA’S
                                                                                  RESPONSIVE CLAIM CONSTRUCTION BRIEF
                           Case
                            Case3:18-cv-07460-JD
                                 3:18-cv-07460-JD Document
                                                   Document151-1
                                                            152 Filed
                                                                 Filed07/02/21
                                                                       07/02/21 Page
                                                                                 Page44ofof44



                1    by the Society of Automotive Engineers (SAE).

                2           12.     Attached hereto as Exhibit 11 is a true and exact copy of U.S. Military Standard 1472.

                3           13.     Attached hereto as Exhibit 12 is a true and exact copy of an excerpt from the ’084

                4    patent’s file history entitled “Response to Final Office Action with Request for Continued

                5    Examination to March 21, 2018 Final Office Action” and filed on June 21, 2018.

                6           14.     Attached hereto as Exhibit 13 is a true and exact copy of the “Declaration of Mr. Victor

                7    Garcia in Support of Tesla’s Proposed Constructions.”

                8           15.     I declare under penalty of perjury under the laws of the United States that the foregoing

                9    is true and correct to the best of my knowledge.

           10        ///

           11               EXECUTED at Bethesda, Maryland on this 2nd day of July 2021.

           12        Dated: July 2, 2021                            COOLEY LLP
           13
           14                                                       /s/ Adam M. Pivovar
                                                                    Adam M. Pivovar (SBN 246507)
           15                                                       Attorneys for Defendant and Counter-claimant
                                                                    Tesla, Inc.
           16

           17

           18
           19

           20
           21

           22

           23
           24

           25
           26

           27

           28
  COOLEY LLP                                                                                   CASE NO. 3:18-CV-07460-JD
ATTO RNEY S AT LAW
   PALO AL TO
                                                                  2.                        A. PIVOVAR DECL. ISO TESLA’S
                                                                                   RESPONSIVE CLAIM CONSTRUCTION BRIEF
